COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                            (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                 FACSIMILE NO.
  JUSTICES                                                                                     (210) 335-2762


                                                 August 5, 2015


       Frank Carroll III                                              Ray A. Basaldua
       2800 Post Oak Blvd., 57th Floor                                P.O. Box 1982
       Houston, TX 77056                                              Lytle, TX 78052
       * DELIVERED VIA E-MAIL *                                       * DELIVERED VIA E-MAIL *

       Amy M. Vanhoose
       Roberts Markel Weinberg P.C.
       2800 Post Oak Blvd., 57th Floor
       Houston, TX 77056
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:       04-14-00774-CV
              Trial Court Case Number:       2014-CI-05926
              Style:                         Ray Basaldua v. George Farinacci, Ladona Farinacci and
                                             Jim House


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853